 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION

In re-: )
)
JIT INDUSTRIES, INC. )

EIN: xx-Xxx7267 ) Case No.: 18-80892-CRJ-11
)

Debtor. ) CHAPTER ll

` l

 

BALLOT FOR ACCEPTING OR REJECTING PLAN

Filed By M _Z/,M Zé/Y/V

THE PLAN REFERRED To IN THIs BALLoT cAN BE coNFIRMEl) BY THE COURT AND
THEREBY MADE BINDING 0N YoU IF IT Is ACCEPTED BY THE HoLDERS oF TWo-THIRDS IN
AMOUNT AND MoRE THAT oNE-HALF IN NUMBER oF cLAIMs IN EACH CLAss AND THE HoLDERs
oF TWo-THIRDs IN AMoUNT 0F EQUITY sEcURlTY INTEREsTs IN EACH CLAss voTING 0N THE
PLAN. IN THE EVENT THE REQUISITE ACCEPTANCES ARE NOT oBTAlNED, THE COURT MAY
NEVERTHELESS CoNFIRM THE PLAN IF THE COURT FINI)s THAT THE PLAN ACCORDS FAIR AND
EQUlTABLE TREATMENT To THE CLASS 0R CLASSES REJECTING IT AND oTHERWIsE sATIsFIEs
THE REQUIREMENTS 0F § 1129(B) 0F THE CoDE. To HAVE YoUR VOTE COUNT YoU MUST
COMPLETE AND RETURN THIs BALLOT.

 

[If holder of scheduled or filed claim]

, The undersigned, as a creditor of the above-named debtors in the unpaid principal
amount of ' $ ff [ZCJZ» S/c( .

[If bondholder, debenture holder, or other debt security holder]

 

The undersigned, the holder of [state unpaid principal amount] $ of
[describe ` `
Properly] of the above-named debtor, With a stated maturity
date of

mi

/"//2.0/7

 

v [if applicable registered in the na_rne of - f ` l [l'f
applicable ` ' 4 ' ' " "

bearing serial nz,¢mber(.s')v k n ].

[If equity security holder]

The undersigned, the holder of [state number] shares of [ describe lype]

Stocl< of the above named debtor, represented by Certiflcate(s) No.

4 [or held in my/oar brokerage Accouni No. l at [narne of broker-dealer]

 

[Check One Box]

[\Z/Accepts
|:| Rejects

The amended plan for the reorganization proposed b_y the above-named debtors. .
[If more that one plan is to be voted on]

E| Accepts
[l Rejects

The plan for the reorganization of the above-named debtors proposed by n/a.

[lj” more that one plan is accepted the following may but need not be completed.] The undersigned
prefers the plans accepted in the following order.

[Identijj/ Plans]

l.

 

2._

 

 

/ `
Dated: l/§Z/MM/%/)/b/»? y%,ZLC?/q
Print or type namer MLE;LE"/ g§)%

signed %/V//%a/,Z) M

[if appropriate] By:

 

381

 

Address:

 

|N ORDER TO BE COUNTED, BALLOTS MUST BE SlGNED AND
RETURNED SO THAT THEY ARE RECE|VED BY THE U.S. BANKRUPTCY COURT NO
LATER THAN 4:30 P.M. CENTRAL STANDARD TlME ON THE DATE SET BY THE
COURT (THE "VOT|NG DEADL|NE”), TO:

Clerk’s Ofi"lce

U.S. Bankruptcy Court
400 Well Street, NE # 222
Decatur, AL 35601-1951

Advisory Committee Note-1991 Amendment

This form is derived from former Offlcial Form No. 30. The form has been amended to
facilitate the voting of a debtor’s shares held in “street name. ” The form may be adapted to designate
the class m Which each ballot is to be tabulated. It is intended that a separate ballot Will be provided
for each class m Which a holder may vote.

